DAVIDSON, P. J.
Appellant’s conviction was for murder; punishment being assessed at confinement 'for ten years in the penitentiary. Motion for new trial contains quite a number of grounds, complaining of alleged errors of the court with reference to charges and refusal to give requested instructions, and also a refusal of the court to grant a continuance; also complaining that the evidence is not sufficient to support the conviction. None of these matters can be reviewed, in the absence of a statement of facts and bill of exceptions. The exceptions to the charge as given by the court cannot be revised, or intelligently discussed even, without a statement of facts. The court’s charge may have been sufficient under the evidence, viewed in the light of the allegations and indictment. Under the condition of the record, this judgment will be affirmed.